GLD-367                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3041
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                         DIODAYAN LEDESMA-CUESTA,
                                                                   Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal No. 2:01-cr-00374-001)
                      District Judge: Honorable Stewart Dalzell
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 1, 2013
             Before: FUENTES, FISHER and VANASKIE, Circuit Judges

                           (Opinion filed: August 15, 2013)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Diodayan Ledesma-Cuesta appeals an order denying his 28 U.S.C. § 1651

petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. Having dealt with near-

identical appeals from Ledesma-Cuesta in the recent past, we will summary affirm for

substantially the same reasons discussed in our August 2012 opinion. See United States
v. Ledesma-Cuesta, 476 F. App’x 412, 412 (3d Cir. 2012) (nonprecedential per curiam);

see also 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. To the extent that Ledesma-Cuesta

relies on Kessack v. United States, No. C05-1828Z, 2008 U.S. Dist. LEXIS 7739 (W.D.

Wash. Jan. 18, 2008), we have previously declined to follow that case, and the Ninth

Circuit has explicitly rejected its outcome. See United States v. Gamboa, 608 F.3d 492,

495 (9th Cir. 2010) (explaining that Kessack is “contrary to the law of [the Ninth]

Circuit”); Massey v. United States, 581 F.3d 172, 174 n.2 (3d Cir. 2009) (per curiam).




                                             2